DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2016/0369598 to Smedstad.  
Smedstad discloses a system (100) for starting or restarting the flow of a gelled fluid, the system comprising a fuel oil pipeline (102), for the transport of fluid hydrocarbon materials, a relief tank (120a) connected to the fuel oil pipeline, wherein the relief tank is suitable for receiving fluid from the fuel oil pipeline and a pressurizing element (101) upstream of the relief tank, suitable for pressuring the fluid in the fuel oil pipeline.  Paragraph [0032] discloses that the accumulator device/relief tank may be positioned on the discharge side, i.e., downstream of the pump (101), as recited in claims 1 and 9.  The relief tank comprises a liquid expulsion element, piston (140) and spring (130) for expelling fluid contained in the relief tank into the fuel oil pipeline when the pressure in the fuel line pipeline is reduced, as recited in claims 2 and 10.  The relief tank comprises an energy storage section (131) configured to store energy when the tank receives the fluid coming from the pipeline and subsequently expel fluid contained inside it into the pipeline using the stored energy, when the pressure in the fuel oil pipeline is reduced, as recited in claims 3 and 11.  The relief tank comprises piston (140), as recited in claim 4.  The piston comprises a separator element configured to separate the relief tank into a chamber (130) for receiving gelled fluid, paragraph [0066], from the fuel oil pipeline, and chamber (131) comprises an energy storage section, as recited in claim 5.   The energy storage section comprises a helical spring (150), which is configured to automatically release the stored energy, when pressure in the pipeline is reduced, as recited in claims 6, 7 and 12.  Fig. 1A illustrates the relief tank and pressurizing element being provided at a first section of the fuel oil pipeline and the system further comprises a plurality of additional relief tanks distributed along the fuel oil pipeline, both upstream and downstream of the original relief tank, as recited in claims 8 and 20.
Response to Amendment
In Applicant’s response, claim 1-12 were amended, claims 13-19 were cancelled, and new claim 20 was added.  The amendments included adding the term “fuel oil” prior to “pipeline” in claims 1-3, 5 and 8-12, and applicant goes on to argue that the Chalasani reference does not disclose or suggest a “fuel oil pipeline”, a “relief tank” and a “pressurizing element”.  The examiner disagrees with Applicant’s argument that the term “fuel oil pipeline” connotes any particular structure to one of skill in the art, as a “fuel oil” pipeline does not provide any additional or differing structure from any other pipeline, wherein a pipeline is merely a vessel to transport fluid flowing therein, be it water, oil, fuel, gas, etc.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  A further search of the prior art has been conducted, however, and new prior art more closely related to Applicant’s disclosure has been discovered and applied to the claims, and as a result the rejection of the claims in view of Chalasani has been withdrawn.  As discussed in a preceding paragraph, Smedstad discloses the recited structure and method, including providing a pipeline for the transport of fluid hydrocarbons, fuel oil, wherein the system includes a relief tank in the form of an accumulator, and a piston that separates a chamber for receiving fluid from a chamber comprising an energy storage section wherein the stored energy expels fluid from the relief tank when pressure in the pipeline is reduced.  Smedstad further discloses the fluid may be a gelled fluid.  

   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


May 26, 2022
P. F. Brinson